Citation Nr: 1641174	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected knee or back disability.

2.  Entitlement to service connection for glaucoma, claimed as secondary to service-connected knee or back disability.
 
3.  Entitlement to service connection for a neurological condition of the right lower extremity, claimed as secondary to service-connected knee or back disability.
 
4.  Entitlement to service connection for a neurological condition of the left lower extremity, claimed as secondary to service-connected knee or back disability.
 
5.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with pain to the bilateral lower extremities.
 
6.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee.
 
7.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this claim in January and May 2016 for additional development.  The latter remand noted that the record raised the issue of entitlement to a TDIU and that issue was properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran's testimony during a March 2016 hearing before the undersigned makes it clear that she contends that her hypertension and glaucoma are secondary to service-connected knee and/or back disabilities.  Thus, she does not contend, and moreover the evidence does not suggest, that her hypertension and glaucoma had their onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for hypertension or glaucoma.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The RO in New York, New York, has jurisdiction over the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for neurological conditions of the right and left lower extremities; increased rating for the lumbar spine; increased ratings of the right and left knees; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's hypertension was proximately caused or aggravated by service-connected disability.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's glaucoma was proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).

2.  Glaucoma is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA did not conduct a VA examination or seek a medical opinion for the Veteran's hypertension and glaucoma claims because the record contains no indication that either disability may be associated with a service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that she now has hypertension and glaucoma as secondary to service-connected disabilities of the knee or back.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Board has reviewed the medical evidence of record.  VA treatment records reflect hypertension and glaucoma.  However, there is no competent medical evidence before the Board showing that the Veteran's service-connected knee or back disabilities proximately caused or aggravated her hypertension or glaucoma.  In fact, during her hearing the Veteran conceded that no doctor had told her that her glaucoma or hypertension was related to her service-connected back or knee disabilities.

The Board acknowledges the assertions by the Veteran in support of her claim.  She is competent to testify as to her observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions do not constitute medical evidence in support of her claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service-connected knee and back disabilities proximately caused or aggravated her glaucoma or hypertension) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of her claim. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension or glaucoma, each claimed as secondary to service-connected knee or back disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, claimed as secondary to service-connected knee or back disability, is denied.

Service connection for glaucoma, claimed as secondary to service-connected knee or back disability, is denied.


REMAND

The rating decision on appeal denied service connection for sensory loss of the right extremity and left extremity in part because a November 2007 VA sensory examination of the Veteran's lower extremities was normal and did not result in a diagnosis of any neurological condition to the lower extremities.  VA treatment reports did not show any diagnosis of any neurological condition of the lower extremities.  

However, during the March 2016 hearing the Veteran gave credible testimony that she had observed that excessive walking or sitting resulted in pain down the legs and into the feet.  She is competent to so testify.  Layno, supra.  VA podiatry records dated in January 2016 reflect that the Veteran complained of burning and numbness on the bottom of her feet, and provide a diagnosis of diabetes mellitus with neuropathy.  

The Board finds that the foregoing evidence raises the possibility that the Veteran's service-connected knee or back disabilities cause or aggravate neuropathy.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; Allen, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran was provided VA examinations of the knees and spine in May 2015; however, those examinations are inadequate.  The report related that the Veteran complained of leg and spine pain and provide some findings as to pain on motion.  However, they do not include a separate Section V for pain and as a result do not address pain on both active and passive motion for either the knees or the spine.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  The proper adjudication of the Veteran's claims requires adequate range of motion testing pursuant to 38 C.F.R. § 4.59.  

The Board finds that the need for this additional pain testing is heightened by the Veteran's hearing testimony, which described weakness and pain of the knees and spine.  

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all outstanding VA treatment reports and all relevant outstanding private treatment reports. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any neurological condition to either lower extremity that may be present.  Copies of all relevant electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current neurological condition of the right or left lower extremity was caused or aggravated by the Veteran's service-connected knee and spine disabilities.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected right knee, left knee and lumbar spine disabilities. 

Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, her service-connected right knee, left knee and lumbar spine disabilities.  The appropriate DBQs should be filled out for this purpose, if possible. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, as applicable, for the service-connected right knee, left knee and lumbar spine disabilities.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.    

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


